Citation Nr: 0728857	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability, to include as due to exposure to radiation.

2.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

By rating action dated in September 1993, the RO denied the 
veteran's claim for service connection for blindness of the 
left eye.  He was notified of this decision and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not filed.  The veteran subsequently sought to 
reopen his claim for service connection for an eye 
disability.  In a rating decision dated in March 2003, the RO 
denied service connection for an eye disability, to include 
as due to exposure to radiation.  The veteran appealed this 
determination to the Board of Veterans' Appeals (Board).  

The record discloses that a statement of the case that 
addressed, in pertinent part, the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for cardiovascular disease 
was issued in April 2003.  Since the veteran did not file a 
substantive appeal, this decision is limited to the issues 
set forth on the cover page.

The veteran was scheduled to testify at a hearing at the 
Board before a Veterans Law Judge in August 2007, but he 
failed to report for it.  


FINDINGS OF FACT

1.  A September 1993 rating decision denying service 
connection for blindness in the left eye was not appealed.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for an eye disability.

3.  The service medical records are negative for complaints 
or findings concerning an eye disability.  

4.  In-service exposure to ionizing radiation has not been 
confirmed.

5.  An eye disability, to include cataracts, was not 
demonstrated during service or for many years thereafter.

6.  There is no competent medical evidence establishing that 
an eye disability is related to service, to include exposure 
to ionizing radiation.

7.  Diabetes mellitus was initially manifested many years 
after service, and there is no competent medical evidence 
linking it to service.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for an eye disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  An eye disability was not incurred in or aggravated by 
active service, nor may cataracts be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any evidence in his possession 
that pertains to the claim.  A March 2006 letter advised the 
veteran of the evidence needed to establish a disability 
rating and effective date.  The case was readjudicated in 
July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, private and VA treatment records, an 
opinion from a VA physician, information from the Department 
of the Army, lay statements, and extensive evidence 
pertaining to studies on radiation exposure submitted by the 
veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, while 
new and material evidence has been submitted regarding the 
claim for service connection for an eye disability, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim on the merits, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In addition, the Board acknowledges that the letter to the 
veteran concerning the VCAA did not inform him of the 
information necessary to substantiate a claim based on the 
need for the submission of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light 
of the determination in this case that new and material 
evidence has been submitted, and since the RO has considered 
the claim on the merits, no prejudice to the veteran will 
result from the Board's adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby). 



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing at the RO, the service medical 
records, private and VA medical records, an opinion from a VA 
physician, information from the Department of the Army, lay 
statements, and evidence submitted by the veteran.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

	I.  Eye disability

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for an eye disability was in September 
1993.  Therefore, the Board must review the additional 
evidence submitted since that determination.  

The RO denied the appellant's claim for service connection 
for a left eye disability in September 1993 on the basis that 
it was not shown during service or for many years thereafter.  
The additional evidence includes the veteran's assertion that 
his eye disability is related to in-service exposure to 
radiation.  During the hearing at the RO, the veteran 
testified that while in service, he was sent to MIT for two 
weeks and was exposed to radiation during that period of 
time.  He asserted that he had to wear special clothing.  In 
a February 2000 statement, the veteran related that he was 
put at a table with many lights and that when a particular 
light would brighten, he had to push a button.  The Court, in 
Justus v. Principi, 3 Vet. App. 510 (1992), set forth the 
general principle that the Board must presume the credibility 
of such testimony for determining whether such evidence is 
new and material.  

The Board observes that the veteran is raising a new theory 
of entitlement for his claim for service connection for an 
eye disability.  While that alone is not sufficient to find 
that the evidence is new and material, he has provided 
evidence (i.e., his testimony) of exposure to radiation, and 
there is medical evidence demonstrating that he had a 
cataract.  Construed liberally, this evidence relates to a 
previously unestablished fact and raises a reasonable 
possibility of substantiating the appellant's claim for 
service connection for a left eye disability.  The Board 
concludes that new and material evidence has been submitted 
and, accordingly, the claim is reopened.

Turning to the merits of the claim, for veterans who were 
exposed to radiation during service, VA law and regulation 
provide that service connection for certain diseases or 
disorders which are claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  Stone v. Gober, 14 Vet. App. 116 
(2000); McGuire v. West, 11 Vet. App. 274 (1998); See Wandel 
v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 Vet. App. 
40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

First, there are specified types of cancer which are 
presumptively service connected under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) if manifest 
in a "radiation-exposed" veteran.  

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

Regulations define "radiation-risk activities" to include: 
onsite participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. at 148; Wandel v. West, 11 Vet. App. 200.  First, the 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant thyroid 
nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any 
other cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a 
nonpresumptive direct basis under the provisions of 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Applicable regulation also 
provides if a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of 38 C.F.R. 
§ 3.311, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).

Posterior subcapsular cataracts must become manifest 6 months 
or more after exposure.  38 C.F.R. § 3.311(b)(5).

The evidence supporting the veteran's claim includes his 
statements that he was exposed to radiation and medical 
evidence demonstrating that he has cataracts.  In March 2002, 
P.L. related that he had served with the veteran and that 
approximately in December 1952, the veteran told him that he 
had been at a classified program at MIT and that he was still 
involved in the project.  A private physician reported in 
March 1996 that the veteran had undergone a penetrating 
keratoplasty with cataract extraction and intraocular lens 
implantation on the left eye in June 1995 for residual herpes 
zoster keratitis with significant corneal scarring.  

The evidence against the veteran's claim includes private 
medical records and an opinion from a VA physician.  In an 
April 1991 statement, a private physician noted that the 
veteran had been followed for the previous nine months by 
another doctor for left ocular zoster.  An ophthalmologist 
reported in June 1991 that the veteran had a chronic 
epithelial defect resulting from herpes zoster ophthalmicus.  
He had 20/100 vision in his left eye.  In June 1995, it was 
indicated that the veteran had been exposed to herpes zoster 
and had developed a keratitis in his left eye.  It was 
further noted that this had been an ongoing problem since 
1991.  

In November 2003, a VA physician provided a medical opinion 
concerning the veteran's claim for service connection for an 
eye disability secondary to exposure to radiation.  The 
physician noted the history as described above.  He opined 
that the veteran likely did have herpes zoster keratitis 
resulting in a penetrating keratoplasty.  He stated that the 
cataract extraction and intraocular lens implantation were 
likely not secondary to that herpes zoster keratitis; only 
the corneal condition being the herpes zoster keratitis.  He 
added that herpes zoster can definitely cause an outbreak in 
a period of immunosuppression, which could result from 
radiation exposure.  
The physician related that, usually, radiation exposure would 
have to be fairly concurrent to when the herpes zoster 
outbreak occurred.  He concluded that since the radiation 
exposure occurred approximately 40 years before the herpes 
zoster outbreak, he did not think the two were related in any 
way.  He also stated that herpes zoster is something that a 
lot of people will have during the immuno-suppressive period, 
but that the veteran's immunosuppressive period that led to 
that herpes zoster outbreak is likely not secondary to his 
radiation exposure 40 years earlier.  

The Board also notes that the VA attempted to verify the 
veteran's exposure to radiation, but such efforts were 
unsuccessful.  In this regard, the Department of the Army 
Radiation and Dosimetry Laboratory indicated no records on 
the veteran's exposure to ionizing radiation were found.  
Moreover, the evidence provided by the veteran does not 
indicate that he participated in a study at MIT which exposed 
him to ionizing radiation.  Thus, there is no corroborating 
proof that the veteran was exposed to ionizing radiation in 
service.  In fact, the nature of the veteran's alleged 
exposure to radiation is not entirely clear.  Exposure to 
non-ionizing radiation is not covered by 38 C.F.R. §§ 3.309, 
3.311.  The Court has taken judicial notice that naval radar 
equipment emits microwave-type non-ionizing radiation which 
is not subject to review under the ionizing radiation statute 
and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(citations omitted).  

The only evidence supporting the veteran's claim consists of 
his allegations regarding the onset and etiology of his eye 
disability.  In contrast, based on the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for an eye 
disability, to include as due to exposure to radiation.  

	II.  Diabetes mellitus 

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the veteran's claim includes his 
statements and medical records showing he has diabetes.  The 
Board notes that a private outpatient health slip dated April 
1983 lists diabetes under nature of illness.  A VA outpatient 
treatment record in July 1988 shows that the veteran had 
borderline diabetes mellitus.  

The evidence against the veteran's claim for service 
connection for diabetes mellitus includes the service medical 
records and post-service medical evidence.  In this regard, 
the service medical records are negative for complaints or 
findings pertaining to diabetes.  A clinical evaluation of 
the endocrine system on the separation examination was 
normal.  A urinalysis was negative for sugar and albumin.

As noted above, the initial clinical indication of even 
borderline diabetes mellitus was in 1983, nearly 30 years 
following the veteran's discharge from service.  Although the 
veteran reported in October 2002 that he had been treated 
immediately following service for diabetes, he acknowledged 
that the physician who reportedly treated him at that time 
had died and that no records were available.  He also 
referred to treatment at St. Agnes Hospital from 1954 to 
1960.  In November 2002, a representative of the hospital 
responded to a request for information from the VA and noted 
that records were kept for only 10 years.  The Board also 
points out that private medical records dated from 1958 to 
1975 show no findings referable to diabetes mellitus.  

The fact remains that there is no clinical evidence of 
diabetes mellitus during service or for many years 
thereafter.  As noted above, the only evidence supporting the 
veteran's claim that his diabetes is related to service 
consists of his statements.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes 
that the medical findings are of greater probative value than 
the veteran's allegations regarding the etiology of diabetes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  



ORDER

Service connection for an eye disability, to include as due 
to exposure to radiation, is denied.  

Service connection for diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


